Citation Nr: 1136322	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  06-28 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision which denied service connection for hypertension and skin disability.  In December 2009, the Board remanded the claims for additional development.   

The Board notes that in May and June of 2011, subsequent to the most recent supplemental statement of the case, dated in March 2011, the Veteran submitted additional evidence.  This evidence was not accompanied by a waiver of RO review However, this evidence was submitted in association with an issue which is not currently on appeal and some of this evidence is duplicative of that already in the claims folder.  This evidence shows that the Veteran has been afforded diagnoses that include hypertension, however, a diagnosis of hypertension has previously been established.  None of this evidence contains any relevant findings, and it is not material to the basis for the Board's decision.  Therefore, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2010) to the issues before the Board, and a remand for RO consideration is not required.  

The Veteran has raised the issue of whether new and material evidence has been submitted to reopen a claim for service connection for ischemic heart disease, see Veteran's letter, received in May 2011, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   


FINDINGS OF FACT

1.  The Veteran does not have hypertension that is related to his service or proximately due to PTSD.  

2.  The Veteran does not have a skin disorder that is related to his service to include exposure to herbicides therein.  


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by the Veteran's active duty service, and may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

2. A skin disorder was not incurred in or aggravated by in the Veteran's active duty service, to include exposure to herbicides, and may be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran is seeking service connection for hypertension, and a skin disorder, with the claim for hypertension to include as secondary to a service-connected disability (PTSD), and the claim for a skin disorder to include as a result of exposure to Agent Orange during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  Service connection may also be granted for hypertension, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service- connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Recently, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.  As none of these changes are relevant to the issues on appeal, no further development is required.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board further notes that a stay on claims based on exposure to Agent Orange was initially imposed after these changes, but that it has been lifted.  See Chairman's Memorandum, No. 01-10-37 (November 1, 2010).  

Under 38 C.F.R. § 3.310(b):

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

38 C.F.R. § 3.310(b).

The Veteran's discharge (DD Form 214) indicates that he served in Vietnam.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports do not show any relevant treatment.  The Veteran's separation examination report, dated in April 1971, shows that his heart and skin were clinically evaluated as normal, and that his blood pressure was 120/78.  

There are pre-service records in the claims file, dated between 1963 and 1969, which do not contain any relevant findings or diagnoses.  The post-service medical evidence consists of VA and non-VA reports, dated between 1971 and 2010.  

Private treatment reports, dated as early as 2003, note a history of hypertension.  Both VA and non-VA reports dated in 2003, or thereafter, note disorders that include obesity, hypercholesterolemia, coronary artery disease, status post coronary artery bypass graft, weight loss counseling, obesity, and tobacco abuse.  A March 2007 VA progress note states that the Veteran had no complaints concerning his skin.  A May 2007 Agent Orange Protocol examination report notes that the Veteran had a few comadones on his posterior thorax, and no acne.  The assessments included hypertension, hypercholesterolemia, coronary artery disease, status post coronary artery bypass graft, and obesity.  A June 2007 report from a VA physician notes that the Veteran was participating in the Agent Orange registry, that his disorders included hypertension, hypercholesterolemia, obesity, PTSD, coronary artery disease, status post coronary artery bypass graft, and "recurrent dermatitis."  The statement notified him, "Your medical conditions may not necessarily be related to possible Agent Orange exposure."  A private treatment report, dated in December 2007, shows treatment for actinic keratosis of the ear.  A private treatment report, dated in July 2008, shows treatment for actinic keratoses, and tinea pedis, with a history of skin cancer of the left ear, with no evidence of recurrence.  

A VA hypertension examination report, dated in June 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran reported a history of hypertension being diagnosed in 1996.  He denied currently having symptoms of hypertension, and stated that his hypertension was well-controlled with medication.  The examiner stated:

While it is well recognized that stress can transiently elevate blood pressure, there have been no research studies published in peer-reviewed journals which indicated that the diagnosis of posttraumatic stress disorder causes hypertension or coronary artery disease.  While there are studies which are suggestive of a relationship between stress and CAD/HTN (coronary artery disease and hypertension), there are no studies which definitively link posttraumatic stress disorder to hypertension or cardiovascular disease.  Therefore, in this examiner's opinion it is less likely than not that the hypertension was caused by or aggravated by the Veteran's service-connected posttraumatic stress disorder.  

A VA skin examination report, dated in June 2010, shows that the examiner stated that the Veteran's chart had been reviewed.  The Veteran reported a history of skin cancer being removed from his ear in 2008, with some lesions frozen off earlier this year.  He indicated that his skin symptoms had appeared on his ears, forehead, top of his scalp, and eyebrow.  He also reported having rashes on his feet that "have been there for years."  The assessment notes "extensive actinic damage . . . in sun-exposed areas," and "considerable actinic damage with a history of precancerous areas and by report, a skin cancer."  The examiner stated, "[t]here is no acknowledged correlation between agent orange exposure and skin cancers or precancerous areas."

The Board finds that the claims must be denied.  With regard to the possibility of service connection on a direct or presumptive basis (i.e., that does not involve exposure to Agent Orange) the Veteran was not treated for either of the claimed conditions during service, nor were they noted upon separation from service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the earliest medical evidence of hypertension or a skin disability is dated no earlier than 2003.  This is about 32 years after separation from service, and this period without treatment is evidence that there has not been a continuity of symptoms, and it weighs against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent evidence of record which associates either of the claimed disabilities with the Veteran's service, or which shows that hypertension was manifested to a compensable degree within one year of separation from service.  With regard to the claims that the Veteran's hypertension was caused or aggravated by his service-connected PTSD, and that he has a skin disorder that is related to exposure to Agent Orange during service, the Board finds that the June 2010 VA opinions are highly probative evidence against the claims.  In these opinions, it was essentially concluded that the Veteran's hypertension is not related to his PTSD, and that his skin disorder is not due to exposure to Agent Orange.  The examiners indicated that the Veteran's claims files had been reviewed, and the opinions are accompanied by sufficient rationales.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Also with regard to the claim based on exposure to Agent Orange, although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the applicable law does not include any of his demonstrated skin conditions as a condition for which presumptive service connection may be granted on this basis, and there is no competent evidence of record associating any demonstrated skin disorder with exposure to herbicides during the Veteran's service.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).    

In summary, the evidence does not show that the Veteran has hypertension, or a skin disorder, that is related to his service, and the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the Veteran's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (noting that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The issues on appeal are based on the contentions that the Veteran's hypertension was caused or aggravated by his service-connected PTSD; and a skin disability was caused by service that ended in 1971, about 40 years ago, and/or that a skin disability was caused by exposure to Agent Orange during service.  He does not assert that he has had ongoing hypertension symptoms since his service.  The Veteran has stated that he began having skin symptoms during or shortly after service.  His statements are competent evidence to show that he experienced skin symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's written testimony is insufficiently probative to warrant a grant of either of the claims.  Although the Veteran has asserted that he had skin symptoms during or shortly after service, as a layperson, he does not have the requisite skill, knowledge, or training, to be competent to provide a diagnosis of a skin disorder, or to state whether this condition was caused by his service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment records do not show any relevant treatment, and the post-service medical records do not show any relevant treatment prior to 2003.  The June 2010 VA examination reports were based on a review of the Veteran's C-file, and they show that the examiners determined that the Veteran's hypertension is not related to his PTSD and that his skin disability is not related to exposure to Agent Orange.  Given the foregoing, the Board finds that the service treatment reports and the post-service medical evidence outweigh the Veteran's contentions to the effect that he has the claimed conditions that has existed since service and/or is related to his service or a service-connected disability.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations, and etiological opinions have been obtained.  The June 2010 VA examination reports indicate that they were based on a review of the Veteran's service and post-service treatment reports, and the opinions are accompanied by sufficient rationales.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Given the foregoing, there is no basis to find that these reports are inadequate, or that a remand for a new examination is required.  See 38 C.F.R. § 3.159(d) (2010). To the extent that etiological opinions on a direct basis have not been obtained, the service treatment reports do not show any relevant treatment; and the earliest post-active-duty evidence of relevant treatment is dated in 2003, which is about 32 years after separation from active duty service.  There is no competent evidence to show that either of the claimed conditions are related to the Veteran's active duty service.  Given the foregoing, the Board finds that the standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006) have not been met to trigger an examination.  See also 38 C.F.R. § 3.159(c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  

In December 2009, the Board remanded the claims.  The Board directed that the Veteran be afforded examinations, and that etiological opinions be obtained.  In June 2010, the Veteran was afforded examinations, and the examination reports include etiological opinions.  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for hypertension, to include as secondary to service connected PTSD is denied.

Service connection for a skin disability, to include as due to herbicide exposure, is denied.  


____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


